           Case 1:21-cr-00095-DAD-BAM Document 73 Filed 04/09/21 Page 1 of 1

 1

 2

 3

 4
                                 IN THE UNITED STATES DISTRICT COURT
 5
                                    EASTERN DISTRICT OF CALIFORNIA
 6

 7   UNITED STATES OF AMERICA,                          CASE NO. 5:21-mj-00011-JLT

 8                                 Plaintiff,
                                                        [PROPOSED] ORDER UNSEALING CASE AS TO
 9                          v.                          DEFENDANTS AND TO MAINTAIN ECF NOS. 1
                                                        THROUGH 14 UNDER SEAL
10   ALEJANDRO AYALA CHAVOLLA and
     YVETTE GALLEGOS,
11
                                 Defendants.
12

13
            Upon application of the United States of America and good cause having been shown,
14
            IT IS HEREBY ORDERED that the case is unsealed as to defendants, and that documents filed
15
     under seal at ECF Nos. 1 through 14 remain sealed until further Order of the Court.
16

17    Dated:     April 9, 2021
                                                      The Honorable Jennifer L. Thurston
18                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26

27

28


      ORDER UNSEALING COMPLAINTS
